DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 05/04/2021. In virtue of this communication, claims 1 – 14 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 05/04/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, there appears to be no copy of WO 2019/211134.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “3, 104” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “3” on p. 10 line 20 of the originally filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract contains reference to FIG 1 in parenthesis which should be removed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network entity” in claims 1, 7, 8, 11, 13 and 14, “unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 13, the phrases "such as" or “such as e.g.” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1 and 7, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the signals" in line 12  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 4, 6 and 8 – 14 are also rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100091745 (Bevan).
Regarding claim 1, Bevan teaches “A method for adaptive optimization of reception (abstract, paragraph 0001 and elsewhere in the disclosure) within a single-frequency network, SFN (although this specific type of the network is not disclosed, paragraph 0027 teaches that the disclosed principles may be applied to the wireless communication network of any type. On the other side, single frequency networks were well known at the time the application was effectively filed. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to apply the principles disclosed by Bevan to the well-known single frequency network. Doing so would have simply expanded the areas where the method may be used such as additional types of networks.), comprising at least two independently controlled SFN transmitters (FIG 1 and paragraph 0028: three access points 2a, 2b and 2c. Paragraph 0033: the radio network controller 10 is in communication with the wireless access points 2a, 2b, 2c. The radio network controller 10 controls the radiated power and the radiation pattern from each wireless access point), the method comprising the following steps:
a) arranging one or more field probes (FIG 1 and paragraph 0028: sensors deployed at three types of location; sensors deployed within the desired zone of coverage designated as middle, or "M" sensors 4a . . . 4e, those situated at the edge of the desired zone of coverage designated as edge or "E" sensors 6a . . . 6g, and those situated outside the desired zone of coverage designated as outside or "O" sensors 8a . . . 8e.);
b) providing at least one network entity connected to each of the one or more field probes via a network communication channel (paragraph 0033: the radio network controller 10 in communication with the wireless access points 2a, 2b, 2c, via a data link. Communication of the RNC 10 with sensors (“field probes”) is disclosed in par. 0053 – 0055 and Fig. 9 as well as in Fig. 10 and par. 0056, step S10.1 Also par. 0029);
the one or more field probes
c) measuring, preferably continuously, an SFN reception of signals transmitted by the at least two independently controlled SFN transmitters, and producing field measurement data (FIG 10 and paragraph 0056: A first step involves measuring power received at the sensors; received power may be measured at a middle sensor 4, edge sensor 6 and outside sensor 8, (step S10.1). A message is sent from each sensor to the radio network controller indicating the received power and identifying the sensor. Continuous measurements are at least implied in paragraph 0058 stating that multiple measurements are taken by the sensors in the process of changing the transmission parameters);
d) supplying the field measurement data to the network entity (FIG 10 and paragraph 0056: A message is sent from each sensor to the radio network controller indicating the received power and identifying the sensor.); and
the network entity
e) computing optimized SFN transmission parameters based on the supplied field measurement data (paragraph 0057: The contributions from each sensor may then be combined to evaluate an objective function (step S10.3). Paragraph 0058: Transmission parameters may then be optimised on the basis of the calculated value of the objective function (step 10.4).);
characterized by the network entity
f) automatically calculating, as a function of the supplied field measurement data, at least one type of SFN transmission parameter specifically optimized for each of the at least two independently controlled SFN transmitters, in order to optimize the SFN reception of the signals transmitted by the at least two independently controlled SFN transmitters (paragraph 0057: The contributions from each sensor may then be combined to evaluate an objective function (step S10.3). Paragraph 0058: Transmission parameters may then be optimised on the basis of the calculated value of the objective function (step 10.4). According to a typical perturbation algorithm, a transmission parameter, such as transmit power, will be perturbed up (increased) by a small amount, typically less than 3 dB, and the objective function will be calculated on the basis of received power measurements at the sensors. This is done for each access point. The transmission parameter will then be updated in the direction that produced the lower value of the objective function. It can thus be seen that the objective function will be minimised by a number of iterations through the process illustrated in FIG. 10 (“at least one type of SFN transmission parameter specifically optimized for each of the at least two independently controlled SFN transmitters”). FIG 11 and paragraph 0059 explicitly disclose that transmission parameters are individually set for each access point by separate signaling. Paragraph 0033: The radiation pattern and/or transmission power of each access point is controlled such that the composite of the zones of coverage 14a, 14b, 14c of the wireless access points corresponds as closely as possible to the desired zone of coverage 12 which represents “optimize the SFN reception of the signals transmitted by the at least two independently controlled SFN transmitters”.); and
g) supplying the transmitter-specifically optimized SFN transmission parameters to each of the at least two independently controlled SFN transmitters (paragraph 0057: The transmission parameter is then sent to the access point 2, for example as message TXP indicating transmit power (step S10.5). The transmission power of the access point is set in response to the message (step 10.6). FIG 11 and paragraph 0059 explicitly disclose that transmission parameters are individually set for each access point by separate signaling).”
Regarding claim 2, Bevan teaches “wherein the sequence of steps c) to g) is cyclically repeated for an iterative optimization (paragraph 0056: the operation involves the following steps, which will typically be carried out iteratively; transmission parameters may be gradually changed by a number of cycles of iteration. The process includes all of the steps of FIG 10 which includes recited by the claim “steps c) to g)”).”
Regarding claim 3, Bevan teaches “wherein the field measurement data supplied to the network entity comprises one or more of or consists of:
- signal strength measured by the one or more field probes (paragraph 0056: measuring power received at the sensors. Abstract: measurements from sensors at defined locations that measure received signal power, the received power being related to radio frequency field strength),
- modulation error ratio (MER) measured by the one or more field probes, and/or
- bit error ratio (BER) measured by the one or more field probes (Since the claim is written in the alternative form (“one or more of A, B and/or C”), it is sufficient to meet at least one of the limitations “A” or “B” or “C” in the claim to meet the limitations of the whole claim. In this case the limitation “A” is met.).”
Regarding claim 4, Bevan teaches “wherein the at least one type of SFN transmission parameter comprises one or more of or consists of:
- output power of each of at least two independently controlled SFN transmitters (paragraph 0057: The transmission parameter is then sent to the access point 2, for example as message TXP indicating transmit power (step S10.5). The transmission power of the access point is set in response to the message (step 10.6). FIG 11 and paragraph 0059 explicitly disclose that transmission parameters are individually set for each access point by separate signaling), and/or
- static time delay of the signal transmitted by each of the at least two independently controlled SFN transmitters (Since the claim is written in the alternative form (“one or more of A and/or B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case the limitation “A” is met.).”
Regarding claim 5, this claim is for a “network entity” performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that the disclosure of Bevan teaches or fairly suggests all steps of the method of claim 1. Therefore, claim 5 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations. Claim 5 additionally claims “an interface being arranged for receiving field measurement data supplied by one or more field probes (paragraph 0056: A message is sent from each sensor to the radio network controller indicating the received power and identifying the sensor. Therefore, an interface as claimed is implicitly present)”, “a unit being arranged for computing optimized SFN transmission parameters based on the supplied field measurement data (shown in FIG 10 – 11 as combination of steps S10.2 – S10.4. Since performance of the steps is disclosed, the hardware or software to perform the steps is implicit)” and "an interface being arranged for supplying the transmitter-specifically optimized SFN transmission parameters to each of the at least two independently controlled SFN transmitters (shown in FIG 10 – 11 as function “transmission parameters” with outgoing lines S10.5. Since performance of the steps is disclosed, the interface to perform the steps is implicit).”
Regarding claim 7, this claim is for a “A single-frequency network, SFN, system” performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that the disclosure of Bevan teaches or fairly suggests all steps of the method of claim 1. Therefore, claim 7 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations.
Regarding claim 8, Bevan teaches “wherein the network entity is arranged to iteratively optimize the at least one type of SFN transmission parameter (paragraph 0056: the operation involves the following steps, which will typically be carried out iteratively; transmission parameters may be gradually changed by a number of cycles of iteration. The process includes all of the steps of FIG 10).”
Regarding claim 9, this claim is rejected because of the same reasons as set forth in the rejection of claim 3 because they have similar limitations.
Regarding claim 10, this claim is rejected because of the same reasons as set forth in the rejection of claim 4 because they have similar limitations.
Regarding claim 11, Bevan teaches “wherein the network entity is one physical entity or a shared entity, such as a cloud entity (paragraph 0029: Each sensor is in communication with a radio network controller, that may be situated local to the access points or at a location remote therefrom. This means that the radio network controller appears to be “one physical entity or a shared entity”, since this covers every possible case).”
Regarding claim 12, Bevan teaches “wherein the field measurement data are supplied to the network entity using a wireless or a wire-bound channel, using e.g. a telecommunications protocol and/or an Internet protocol (this covers every possible case; therefore, the claim is automatically met. Paragraph 0029: Each sensor is in communication with a radio network controller; the communication may be by means of the radio resource used by the access points, or by a different radio resource, possibly operating to a different standard from that used for communication between the access points and user equipment. For example, the access points may be operating in a 5 GHz WiFi band and the communication between the sensors and the radio network controller may involve use of the 2.4 GHz WiFi band, or vice versa.).”
Regarding claim 14, Bevan teaches “wherein the network entity is arranged to implement a feedback control in order to optimize the SFN transmission parameters (paragraph 0058: after the transmission power being adjusted, the objective function will again be calculated on the basis of received power measurements at the sensors. This represents feedback from the sensor to the radio network controller after each power iteration and based on which subsequent iterations may be performed) such that the supplied field measurement data converge towards nominal values for the field measurement data (paragraph 0034: the objective function being designed so that its minimisation will result in a situation closer to a desired solution; this may be a field strength pattern (“the supplied field measurement data”) that will give an area of wireless coverage that is optimised to be as close as possible to a desired or designated zone of coverage (which would result in “converge towards nominal values for the field measurement data”, where the “nominal values” correspond to the values of the desired zone of coverage).).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100091745 (Bevan) as applied to claim 5 above, and further in view of US 20180331736 (Lidian).
Regarding claim 6, Bevan does not teach “wherein the network entity is a distributed cloud unit.”
Lidian in paragraph 0005 teaches that the network node can be a distributed node comprised in a cloud and being configured to control the transmission point from a distance. A radio network controller is an example of such a network node.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the radio network controller 10 of Bevan as a distributed cloud unit, as disclosed by Lidian simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100091745 (Bevan) as applied to claim 7 above, and further in view of US 20210201135 (Hoydis).
Regarding claim 13, Bevan does not teach “wherein the network entity comprises an Artificial Intelligence unit, such as e.g. a neural network trained with field measurement data and optimized SFN transmission parameters.”
Hoydis in paragraphs 0013 – 0014 teaches optimizing transmitter parameters using neural networks. Paragraph 0037: The transmitter 2 includes a module 10 (such as a neural network) for implementing a transmitter algorithm. Paragraphs 0054 – 0055 provide additional details regarding transmitter training. In the operation 48, the transmitter 2 sends is a sequence of known messages to the receiver 6. However, the transmitter signals associated with each message are slightly perturbed. The receiver computes  the chosen performance metric or reward (such as BLER, BER) for the received signals and feeds the metric or reward data back to the transmitter (“field measurement data”). The trainable parameters of the transmitter algorithm (e.g. the transmitter layers 24, which may be implemented using neural networks) are optimized based on stochastic gradient descent (SGD) by estimating the gradient of the metric or reward with respect to its trainable parameters using the knowledge of the transmitted messages and signals, as well as the known distribution of the random perturbations.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hoydis training of transmission parameters for optimization using neural networks, in the system of Bevan. Doing so would have provided optimization of transmission parameters using machine learning (see Hoydis, paragraph 0001) and thus possibly enhanced the outcome.
Since in the system of Bevan the optimization and control of the transmission parameters is performed in the radio network controller, it would have been obvious to utilize the algorithm disclosed by Hoydis in the radio network controller as the place which actually performs the control of the transmission parameters in Bevan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648